THE~ATTORNEY                  GF~ERAL
                      OFTEXAS




                          April   6,   1959

Honorable William J. Gillespie
County Attorney
Lubbock County
Lubbock, Texas                    Opinion No. WW-!X!8
                                  Re:' Whether the office of
                                     '~county superintendent
                                     ,' for Lubbock County was
                                       abolished by Article
                                        2688~ of Vernon's Civil
Dear Mr. Oillespie:                     Statutes.
        We quote from your request for an opinion as follows:
              "Article 2688c, Vernon's Texas Civil
        Statutes, provides that counties having a
        population of not less than 28,000, accord-
        ing to the last preceding Federal census in
        which there 'areno common ,schooldistricts,
        that the office of county school superln-
        tendent is abolished and that the duties
        performed by the'county school superintendent
        shall thereafter be performed by the county
        judge of such county.
              "Lubbock County has a population fn
        excess of 28,000 by,the last preceding Fed-
        eral census. The county school superin-
        tendent was again elected in the general elec-
        tion of November, 193, .for'afour year term
        and hastaken office as such county school
        superintendent.'
             '?l?hereare four rural high school
        districts in Lubbock County, and Article
        2922B, Vernon's Texas Civil Statutes pro-
        vides that for some purposes rural high
       ,,schooldistricts-areclassifiedas common
        school dlstrlct~s:
              "Please advise whether or not Lubbock
        County should have a county school superlnten-
        dent and if such school superintendentcould
        legally be paid."
Honorable'WilliamJ. Gillespie,page 2   (WW-588~)


         Section 1 of Article 2688~ of Vernon's Civil Statutes,
as amended by Acts of the 53rd Legislature,Regular Session,
1953, Chapter 3.22,reads as follows:
              "From and after the effective date
        of this Act the duties now performed by
        county superintendentsIn all counties
        In this State having a population of not
        less than thirty thousand (30,000)accord-
        ing to the last preceding Federal Census
        and In which there are no common school
        districts, shall be performed by the county
        judges of such counties, and the office of
        county superintendent,as such, shall cease
        to exist; provided, however, that the county
        superintendentsin such counties who have been
        heretofore elected to the office of county
        superintendentshall serve until the expiration
        of the time for which they were elected, and
        that thereafter the duties now performed by
        county superintendentsin such counties
        shall be performed by the county judge of
        such counties."
         It Is noted that Article 26880 only,appliesto those
counties having the prescribed populatlon and in which there
are no common school districts. The question presented Is
whether a Rural High School Distri,ct,of which Lubbock County
has four (a), is a common school district within the meaning
and intendmentof Article 2688~. We think that It Is.
         Provision for the establishmentof Rural High School
Districts is made by Article 2922a of Vernon's Civil Statutes.
Article 2922b provides:
               "Rural High School ,Dlstrlctsas pro-
         vided in the preceding Article shall be
         classed as common school districts, . . .'
         We find no other provision of the statuteswhich
abolishes the office of county superintendentof schools of
Lubbock County.
        You are therefore advised that Lubbock County IS
authorized to maintain the office of county superintendent
of schools.
r-4   .




          Honorable William J. QlllesPle, Page 3   (w-5a)


                                     SUMMARY

                         Lubbock County Is authorized to
                         maintain the office of county
                         superintendentof schools since
                         the office has not been abolished
                         by any provision of existing
                         statutes.
                                          Very truly yours,
                                          WILL WILSON
                                          Attorney ,Generalof Texas


                                        &P----Q@-
                                               Leonard Passmore
                                               Assistant
          LP:rm:zt
          APPROVED:
          OPINION COMMITTEE
          Geo. P. Blackburn, Chairman
          tfarvinIi.Brown, Jr.
          Thomas Burrus
          W. Ray Scruggs
          Jot Hodges, Jr.
          REVIEWEDFORTREATTORNsYGENERAL
          BY: ti.V. Qeppert